Exhibit 10.1


TRANSITION AGREEMENT

This TRANSITION AGREEMENT (“Transition Agreement”) is made effective as of this
6th day of August, 2019 (the “Effective Date”) by and between Care.com, Inc.
(the “Company”) and Sheila Lirio Marcelo (“Executive”).


RECITALS


WHEREAS, Executive is the Founder, Chief Executive Officer and President of the
Company;


WHEREAS, the Company and Executive have previously entered into an Executive
Severance Agreement dated July 19, 2017, which remains in full force and effect
except as expressly amended or modified hereby (as amended hereby, the
“Severance Agreement”); and


WHEREAS, the Company and Executive wish to enter into this Transition Agreement
to reflect Executive’s contemplated resignation as Chief Executive Officer and
President of the Company, effective as of the start date of a new Chief
Executive Officer of the Company (the “Resignation Date”), and acceptance of the
role of Executive Chairwoman of the Company, effective as of the Resignation
Date, to memorialize the compensation related to this new position, and to
confirm certain matters related thereto.


NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows.


1.General; Amendment to Good Reason Definition. All provisions of the Severance
Agreement that are not expressly amended or modified hereby shall remain in full
force and effect in accordance with their terms. Any capitalized terms not
defined herein shall have the meaning set forth in the Severance Agreement. For
the avoidance of doubt, nothing in this Transition Agreement shall affect the
at-will nature of Executive’s employment with the Company, as set forth in the
Severance Agreement. The parties agree that the definition of Good Reason in the
Severance Agreement is hereby amended by inserting the following as new clause
(vi) immediately before the semicolon at the end of existing clause (v) thereof:
“or (vi) Executive’s resignation as Chief Executive Officer and President of the
Company as of the Resignation Date (in accordance with and as defined in the
Transition Agreement between Executive and the Company dated August 6, 2019),
the Board’s failure to nominate Executive for reelection to the Board at the
Company’s 2020 meeting of stockholders or the stockholders’ failure to reelect
Executive to the Board at such meeting”, and inserting the following sentence
after the last sentence of the “Good Reason” definition: “Notwithstanding
anything to the contrary herein, the voluntary nature of Executive’s resignation
on the Resignation Date (in connection with the appointment of a new Chief
Executive Officer) shall not affect its treatment as a Qualifying Termination
pursuant to clause (vi) above.” The parties expressly agree that Executive may
only become entitled to severance payments and benefits under the Severance




--------------------------------------------------------------------------------





Agreement in relation to the first Qualifying Termination that Executive incurs
on or after the Effective Date.


2.    Executive Chairwoman.


(a)    The Company and Executive agree that, effective as of the Resignation
Date, Executive shall resign as the Company’s Chief Executive Officer and
President and accept appointment as Executive Chairwoman of the Company. The job
description for the Executive Chairwoman role is attached hereto as Exhibit A.


(b)    Executive and the Company agree that Executive shall be entitled to her
severance benefits under Section 2(a) or 2(b) of the Severance Agreement if she
incurs a Separation from Service (x) upon or following a Qualifying Termination
prior to the appointment of the new Chief Executive Officer or (y) effective
upon or following her resignation as Chief Executive Officer and President of
the Company and acceptance of her appointment as Executive Chairwoman effective
as of the Resignation Date in accordance with Section 2(a) of this Transition
Agreement, in each case, subject to (A) Executive’s timely execution and
delivery of the Release in accordance with the Severance Agreement, (B)
Executive’s continued compliance with the Confidentiality and Non-Compete
Agreement and Section 4 of the Severance Agreement, and (C) Section 6 of this
Transition Agreement. Solely for purposes of calculating the cash severance
amounts payable under Section 2 of the Severance Agreement, the parties hereto
hereby agree that the Base Salary shall be $485,000 and the Target Annual Bonus
shall be $485,000. To the extent that Executive becomes entitled to receive such
severance benefits, the cash severance payments will be paid as follows:


(i)    a cash lump sum payment on the First Payment Date (the “Initial Severance
Payment”) equal to (A) $560,000 plus (B) an amount equal to 200% of the Base
Salary payments (using, for this purpose, a Base Salary equal to $485,000) that
Executive would have otherwise received, as determined in accordance with the
Company’s ordinary payroll practices, during the two and one-half months
following the date Executive’s Separation from Service occurs (the “Initial
Severance Payment Period”), and


(ii)    a cash lump sum payment on the day after the day that is six months
following Executive’s Separation from Service (the “Second Severance Payment”)
equal to 200% of the Base Salary payments (using, for this purpose, a Base
Salary equal to $485,000) that Executive would have otherwise received, as
determined in accordance with the Company’s ordinary payroll practices, during
the period commencing on the first day after expiration of the Initial Severance
Payment Period and ending on the date that is six months following Executive’s
Separation from Service (the “Second Severance Payment Period”); and


(iii)    a cash payment equal to $1,455,000 less the sum of the Initial
Severance Payment and the Second Severance Payment, which shall be payable in
installments in accordance with the Company’s ordinary payroll practices on the
earliest dates permitted under Section 409A.




2
US-DOCS\109940330.6

--------------------------------------------------------------------------------





3.    Compensation; Equity. While serving as Executive Chairwoman, Executive
will be a part-time employee of the Company and Executive’s compensation for the
Executive Chairwoman position will be as set forth on Exhibit B hereto. Until
the Resignation Date, during the term of Executive’s employment, Executive will
continue receiving base salary at the same rate that applies on the Effective
Date and will remain eligible to participate in Company employee benefit plans
(including its annual bonus program) to the same extent as Executive is eligible
as of the Effective Date, subject to the terms and conditions of such plans,
provided that Executive acknowledges and agrees that, as soon as practicable
following the Effective Date, the Company will discontinue its use of
Executive’s Starwood American Express credit card and thereafter Executive will
only seek expense reimbursements relating to such credit card in accordance with
the Company’s business expense reimbursement policies. Exhibit C to this
Agreement sets forth the outstanding vested and unvested equity-based awards of
the Company held by Executive as of the Effective Date (the “Equity Awards”).


4.    Attorney Fees. The Company will pay the reasonable fees (not to exceed
$40,000) (“Legal Fees”), within 15 days of the receipt of their invoices (which
invoices shall be provided by Executive to the Company within 30 days after the
Effective Date), of Pillsbury Winthrop Shaw Pittman LLP and Sanzone & McCarthy,
LLP with respect to the advice, negotiation, and preparation of this Transition
Agreement. The Company will provide Executive with an additional payment in an
amount, if any, equal to the amount of any income or employment taxes incurred
by Executive as a result of the payment of Legal Fees and any such taxes
incurred as a result of Executive’s receipt of the additional payment, which
amounts will be paid to Executive within 60 days following the date Executive
incurs the applicable taxes (and in any case no later than December 31 of the
year following the year in which the taxes are incurred), subject to Executive’s
providing supporting documentation that the Company reasonably requests and
submitting reimbursement requests promptly following the date such taxes are
incurred.


5.    Release of Claims. In consideration of the payments and benefits set forth
herein, the adequacy of which is hereby acknowledged by Executive, Executive and
the Company hereby agree as follows:


(a)     Executive, on behalf of herself and her executors, heirs,
administrators, representatives and assigns, hereby releases and forever
discharges the Company and all predecessors, successors and their respective
parent corporations, affiliates, related, and/or subsidiary entities, and all of
their past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, creditors, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of her employment with or service to the Company (collectively, the
“Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to


3
US-DOCS\109940330.6

--------------------------------------------------------------------------------





the Effective Date, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company, including any and all claims arising under federal,
state, or local laws relating to employment, including without limitation claims
of wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Section 2000, et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; the Civil Rights
Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.;
the Equal Pay Act, 29 U.S.C. Section 206(d); the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§ 1001 et seq.; the Massachusetts Fair Employment Practices Act, M.G.L. c. 151B,
§ 1 et seq.; the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ IIH and 111;
the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § IC;
the Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq.; the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B; the Massachusetts Wage Act,
M.G.L. c. 149, § 148; the Massachusetts Maternity Leave Act, M.G.L. c. 49, §
105D; and any similar state or local law, all as amended. Notwithstanding the
generality of the foregoing, Executive does not release the following:


(i)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(ii)    All rights under the Indemnification Agreement between Executive and the
Company dated January 13, 2014, including claims for indemnity, as well as all
rights to indemnification and/or contribution pursuant to the Company’s By-Laws,
Articles of Incorporation and/or Charter; any applicable Directors and Officers
Liability Insurance policy or other insurance policy; and applicable common
and/or statutory law;
(iii)    All rights under the Severance Agreement (as modified hereby) or this
Transition Agreement, including any claims for payment;
(iv)    Executive’s rights to the vested or unvested Equity Awards or to other
vested Company equity securities, including all such rights as set forth in the
applicable equity agreements and stock plan(s) (the “Equity Documents”);
(v)    Executive’s earned base salary and vested benefits that are not yet due
and are paid in arrears by the Company in the ordinary course; and
(vi)    Any rights that cannot be released as a matter of applicable law, but
only to the extent such rights may not be released under such applicable law.
Further, this Transition Agreement does not prevent Executive from reporting
possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other


4
US-DOCS\109940330.6

--------------------------------------------------------------------------------





whistleblower protection provisions of state or federal law or regulation
(including the right to receive an award for information provided to any such
government agencies).
6.    Section 409A. The provisions contained in Section 7(h) of the Severance
Agreement are incorporated by reference into this Agreement mutatis mutandis.


7.    Tax Advice. Executive acknowledges and agrees that Executive has relied
upon the advice of Executive’s own tax advisors in connection with the
transactions contemplated by this Transition Agreement. The Company makes no
representation or warranty as to the tax treatment of the matters contained in
this Transition Agreement.


8.    Counterparts. This Transition Agreement may be executed in counterparts,
each of which when so executed and delivered shall be considered an original;
but such counterparts shall together constitute one and the same document.


9.    Severability. In the event any provision of this Transition Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


10.    Governing Law and Venue. This Transition Agreement will be governed by
and construed in accordance with the laws of the United States and the
Commonwealth of Massachusetts applicable to contracts made and to be performed
wholly within such state, and without regard to the conflicts of laws principles
that would result in the applicable of the laws of another jurisdiction. Any
suit brought hereon shall be brought in the state or federal courts sitting in
Massachusetts, the parties hereby waiving any claim or defense that such forum
is not convenient or proper. Each party hereby agrees that any such court shall
have in personam jurisdiction over it and consents to service of process in any
manner authorized by Massachusetts law.


11.    Entire Agreement; Amendment. This Transition Agreement and the Severance
Agreement, as amended hereby, together constitute the entire agreement between
the parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral (and for the sake of clarity, the
Indemnification Agreement and Equity Documents remain in full force and effect).
This Transition Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.


[Signature Page Follows]




5
US-DOCS\109940330.6

--------------------------------------------------------------------------------


Exhibit 10.1


 
 
Care.com, Inc.
 
 
 
 
By:
/s/ MELANIE GOINS
 
 
 
Name:
Melanie Goins
 
 
 
Title:
General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
Executive:
 
 
 
 
By:
/s/ SHEILA LIRIO MARCELO
 
 
 
 
Sheila Lirio Marcelo
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------





Exhibit A


Mandate
The Executive Chairwoman is appointed by the Company’s Board of Directors (the
“Board”) with the primary functions of supporting the operations and
deliberations of the Board and the satisfaction of the Board’s functions and
responsibilities under its mandate, and assuming responsibility for the
initiatives outlined below. For clarity, the Company’s Chief Executive Officer
will report directly to the Board and not to the Executive Chairwoman. The
Company’s Chief Executive Officer will have duties and responsibilities
generally associated with the role, including complete operational autonomy
(subject to typical Board oversight).


Responsibilities
In addition to the responsibilities applicable to all other members of the
Board, and as Chairwoman of the Board as currently performed and provided in the
Bylaws, the responsibilities of the Executive Chairwoman — working with the
Board, the Lead Independent Director, and the Chief Executive Officer of the
Company— shall, in all cases, be subject to the Chief Executive Officer’s
approval, consistent with duties of an executive chair position and agreeable to
the Chairwoman, and may include such duties as:


Public Engagement and Maintaining Partnerships in the Care Industry
•
At the Chief Executive Officer’s and/or Board’s request, participate in client
outreach, policy initiatives and public engagement

•
Counseling on critical issues related to government relationships and strategic
alliances in the Care space



Supporting Strategic Initiatives
•
If requested by the Company’s Chief Executive Officer, from time to time, assist
in developing and maintaining the Company’s relationships with strategic
partners 



Relationship with Management
•
Advise the Chief Executive Officer to ensure successful transition and consult
on Leadership Management Team questions and dynamics at the request of the Chief
Executive Officer.

•
Subject to the terms of the Company’s Bylaws, the termination date of the role
of Executive Chairwoman title shall be the one-year anniversary of the start
date of the new Chief Executive Officer (the “Executive Chairwoman Term”),
unless earlier terminated by the Board or the Executive Chairwoman, at which
time the Executive Chairwoman will become the non-employee Chairwoman of the
Board, to the extent that Executive has been elected to the Board.







--------------------------------------------------------------------------------





Exhibit B


Executive’s compensation terms for the Executive Chairwoman position are as
follows:


1.
Base Salary. Upon Executive becoming Executive Chairwoman, Executive’s annual
base salary shall be equal to $250,000 paid over twelve (12) months in
accordance with the Company’s normal payroll cycles. If the Company terminates
Executive’s employment as Executive Chairwoman without Cause prior to expiration
of the Executive Chairwoman Term, the Board fails to nominate Executive for
reelection to the Board at the Company’s 2020 meeting of stockholders or the
stockholders fail to reelect Executive to the Board at such meeting, or
Executive otherwise undergoes a Qualifying Termination as set forth in the
Severance Agreement, as amended, from the Executive Chairwoman role (and for the
avoidance of doubt, excluding any Qualifying Termination that occurs solely as a
result of the matters described in this Transition Agreement), subject in any
case to Executive executing and not revoking a Release within the 30 day period
following the date of the applicable event and subject to Section 6 of the
Transition Agreement, the Company shall pay to Executive an amount equal to
$250,000 less the amount of base salary earned by Executive as Executive
Chairwoman through the date of such termination, paid in a lump sum within
forty-five (45) days following the date of the applicable event.

2.
Equity Award. Upon appointment as Executive Chairwoman, Executive shall receive
a number of time-based restricted stock units equal to the quotient obtained by
dividing (x) $200,000 by (y) the 30-day trailing average closing price per share
of Company common stock (“Common Stock”) immediately preceding the date of
grant, which restricted stock units will vest over 12 months in four equal
quarterly installments, subject to Executive’s continuous service as Executive
Chairwoman. Any unvested portion of the equity award will accelerate and fully
vest if the Company terminates Executive’s employment as Executive Chairwoman
without Cause prior to expiration of the Executive Chairwoman Term, the Board
fails to nominate Executive for reelection to the Board at the Company’s 2020
meeting of stockholders or the stockholders fail to reelect Executive to the
Board at such meeting, or Executive otherwise undergoes a Qualifying Termination
as set forth in the Severance Agreement, as amended, from the Executive
Chairwoman role (and for the avoidance of doubt, excluding any Qualifying
Termination that occurs solely as a result of the matters described in this
Transition Agreement), subject in any case to Executive executing and not
revoking a Release within the 30 day period following the date of the applicable
event and subject to Section 6 of the Transition Agreement.

3.
Separation from Service. The parties agree that Executive will incur a
Separation from Service as of the Resignation Date.

4.
Book. During the period beginning January 1, 2019 and ending upon the date of
Executive’s cessation of continuous service as a service provider to the Company
(the “Relevant Period”), Executive shall be entitled to incur up to $255,000 in
expenses for the purpose of Executive authoring a book regarding the care
economy to be paid by Company on behalf of Executive or paid by Executive and
reimbursed by Company (which amount includes any expenses incurred by Executive
and paid by Company on behalf of Executive or paid by Executive and reimbursed
by Company in 2019 prior to the Effective Date, as well as reimbursement for
taxes incurred by Executive as a result





--------------------------------------------------------------------------------




of such Company payments or reimbursements, including any reimbursement for
taxes); provided that such amount shall be reduced by (a) the value of any
expenses incurred by Executive and paid by Company on behalf of Executive or
paid by Executive and reimbursed by Company in 2019 prior to the Effective Date,
and (b) the value (determined by the Company in good faith) of Company resources
and services (e.g., services of public relations professionals) utilized by
Executive during the Relevant Period in the authoring of such book. Any such
reimbursements for taxes will be paid to Executive within 60 days following the
date Executive incurs the applicable taxes (and in any case no later than
December 31 of the year following the year in which the taxes are incurred),
subject to Executive’s providing supporting documentation that the Company
reasonably requests and submitting reimbursement requests promptly following the
date such taxes are incurred. For the avoidance of doubt, reimbursements and
payments hereunder shall be subject to Section 6 of the Transition Agreement,
and following Executive’s cessation of services to the Company, Executive will
remain entitled to such reimbursements and payments with respect to expenses
incurred prior to such cessation.
5.
Executive Assistant. Executive shall be entitled to the support of 0.5 of an
executive assistant.

6.
Travel Budget. Executive shall have a travel budget of $50,000, with travel
subject to the Chief Executive Officer’s approval which will not be unreasonably
withheld.



Prior Equity Grants


Any and all stock option and restricted stock awards previously granted or
awarded to Executive prior to the Effective Date shall continue in full force
and effect in accordance with the documents memorializing and/or governing such
grants or awards, except as otherwise modified by this Transition Agreement.


Continued Service under Equity Grants
For the avoidance of doubt, Executive’s service as the Executive Chairwoman
and/or a member of the Board shall be treated as continued service for purposes
of all equity or equity-based awards (including awards that vest in whole or in
part based on the attainment of performance vesting conditions) as provided for
under the Equity Documents memorializing and/or governing such awards or grants.


* * * * *




--------------------------------------------------------------------------------





Exhibit C


Equity Awards


Award Type(1)
Grant Date
Exercise Price Per Share
Number of Vested Shares(2)
Number of Unvested Shares(3)
Number of Accelerated Shares(4)
Option
12/09/2010
$2.68
149,252
0
0
Option
12/09/2010
$2.68
450,748
0
0
Option
12/09/2010
$2.68
37,500
0
0
Option
03/01/2013
$6.02
49,833
0
0
Option
03/01/2013
$6.02
420,167
0
0
Option
03/05/2014
$21.03
4,755
0
0
Option
03/05/2014
$21.03
107,745
0
0
Option
03/05/2014
$2.68
37,500
0
0
Option
03/11/2016
$6.70
227,370
52,480
52.480
Option
03/16/2017
$12.01
82,344
64,046
36,597
RSU
03/11/2016
-
0
20,989
20,989
RSU
03/11/2016
-
0
4,898
4,898
RSU
03/16/2017
-
0
27,502
15,715
RSU
03/16/2017
-
0
30,523
30,523
RSU
03/09/2018
-
0
38,516
14,006
RSU
03/09/2018
-
0
9,303
9,303
RSU
03/09/2019
-
0
38,280
10,208
RSU
03/09/2019
-
0
9,391
9,391
RSU
06/22/2017
-
0
108,696(5)
0
RSU
03/09/2018
-
0
116,666(6)
0



1.
“Option” indicates the Equity Award is an option to purchase the Company’s
commons stock. “RSU” indicates the Equity Award is a restricted stock unit
denominated in the Company’s shares of common stock.

2.
Amounts represent the number of shares of the Company’s common stock subject to
the Equity Award as to which the Equity Award is vested and, if applicable,
exercisable as of the Effective Date.

3.
Amounts represent the number of shares of the Company’s common stock subject to
the Equity Award as to which the Equity Award is unvested as of the Effective
Date.

4.
Amounts represent the number of shares of the Company’s common stock subject to
the Equity Award as to which the vesting of the Equity Award would accelerate as
set forth in, and subject to the terms and conditions of, the Severance
Agreement if Executive had become entitled to severance payments and benefits
pursuant to the Severance Agreement on the Effective Date.

5.
Vesting of the Equity Award is based on the Company’s achievement of a 120-day
volume weighted average price of $23 per share no later than 6/22/2022.

6.
Vesting of the Equity Award is based on the Company’s achievement of a 120-day
volume weighted average price of $30 per share no later than 3/9/2023.



